  AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page I of I
')I__ ~   e...-1'




                                         UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                         JUDGMENT IN A CRIMINAL CASE
                                          v.                                    (For Offenses Committed On or After November I, 1987)



                                Benito Morales-Lopez                            Case Number: 3:19-mj-21188




  REGISTRATION NO. 83775298                                                                       ~AAR   0 8 2019
  THE DEFENDANT:                                                                      CLERK. U.S. DISTRICT CO~RT
   iZJ pleaded guilty to count( s) 1 of Complaint                                   SOUTHERN DI RtpT OF CALIFQRNIA

    D was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title & Section                      Na tu re of Offense                                                        Count Number(s)
  8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                1

    D The defendant has been found not guilty on count(s)                  ~~~~~~~~~~~~~~~~~~~-




    D Count(s)                                                                  dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:                                    .          11
                                     D TIME SERVED                          ~                 /                     days

    IZl Assessment: $10 WAIVED IZl Fine: WAIVED
    IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    D Court recommends defendant be deported/removed with relative,                           charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Thursday, March 7, 2019
                                                                             Date of Imposition of Sentence
                                                                                                             -
 Received
                    \,
                       ~
                     .\ ' -



                    DUSM
                           -
                              ---r/        //         /




                                                                                   '°""-' u.....L.,E STANLEY-k."'BOONE
                                           ""'
                                                 ~~



                                                                                             ATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                       3:19-mj-21188
